 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (“Agreement”) is made this 22nd day of
February, 2013 (the “Effective Date”), by and between MILLER CREEK RESIDENCES,
LLC, a Delaware limited liability company (“Seller”), and TRADE STREET OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Buyer”).

 

A.           Seller owns certain real property consisting of approximately 20
acres, located in Shelby County, Tennessee, which real property is more
particularly described in Exhibit A attached hereto and incorporated herein by
this reference (the “Real Property”).

 

B.           Subject to the terms and conditions herein, Seller desires to sell
and Buyer desires to purchase the Real Property and certain items of personal
property.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Seller and Buyer agree as follows:

 

1.PURCHASE AND SALE.

 

1.1           Property. Subject to the terms and conditions hereof, Seller
hereby agrees to sell, convey and assign to Buyer, and Buyer hereby agrees to
purchase and accept from Seller on the “Closing Date” (as defined in Section
4.1) the following (collectively, the “Property”):

 

(a)          the Real Property, together with any and all rights, privileges and
easements appurtenant thereto owned by Seller;

 

(b)          all buildings, structures and other improvements of any and every
nature now or hereafter located on the Real Property, including, without
limitation, any and all improvements constructed in accordance with Section 9
and to be known as “Miller Creek at Germantown Apartments”; together with any
and all fixtures attached or affixed to the Land or to any such buildings,
structures or other improvements (collectively, the “Improvements”);

 

(c)          all goods, equipment, machinery, fixtures, apparatus, fittings,
furniture, furnishings, supplies, spare parts, appliances, tools, fixtures (not
part of the Real Property), and other personal property of every kind located on
the Real Property or within the Improvements relating to the ownership, use,
maintenance or operation of the Real Property, excluding (A) any such items
owned by tenants of the Real Property or the Improvements, and (B) those items,
if any, of personal property which are leased by Seller and described on Exhibit
B as Equipment Leases (collectively, the “Equipment Leases”), as more
particularly described on Exhibit C attached hereto and incorporated herein by
this reference all right, title and interest of Seller in and to all personal
property of any type relating to the ownership, use, maintenance or operation of
the Real Property (the “Personal Property”);

 

 

 

 

(d)          all of the right, title and interest accruing to the owner of the
Real Property and the Improvements in, to and under: (A) those service and other
contracts and agreements, including, without limitation, the Equipment Leases
and phone, cable, laundry, landscaping and trash removal contracts, if any,
scheduled and identified on Exhibit D attached hereto and incorporated herein by
this reference (as amended, collectively, the “Service Agreements”) excepting
only those Service Agreements which are terminable without the payment of a
penalty, buy-out or other charge (it being understood that Seller shall have no
obligation to terminate any Service Agreement that requires a penalty, buy-out
or other charge and which Buyer, by written notice delivered to Seller within
the Inspection Period (as defined in Section 6 hereof), elects not to assume
(collectively, the “Rejected Agreements”); (B) the name “Miller Creek at
Germantown” (the “Trade Name”); (C) the phone and facsimile numbers of Miller
Creek at Germantown, the website and e-mail addresses of Miller Creek at
Germantown and any and all marketing material and other collateral material used
in connection with Miller Creek at Germantown (collectively, the “Marketing
Material”); (D) all guaranties, warranties and agreements from contractors,
subcontractors, vendors and suppliers regarding their performance, quality of
workmanship and quality of materials supplied in connection with the
construction, manufacture, development, installation and operation of any and
all Improvements and Personal Property (collectively, the “Warranties”); (E)
certificates, licenses, permits, authorizations, consents and approvals
(collectively, the “Permits”); and (F) all intangible personal property owned by
Seller relating to the Property, including, but not limited to, all civil plans,
as-builts, construction drawings, change orders, “Design Rights” (as hereinafter
defined), RFI’s and the like with respect to the Improvements, and the Plans and
Specifications, which are attached hereto as Exhibit E, but only to the extent
the foregoing are related to the use, occupancy, possession and/or operation of
the Land and the Improvements and only to the extent the same are assignable;
provided, however, intangible personal property shall not include (a) any
appraisals or other economic evaluations of, or projections with respect to, all
or any portion of the Property, including, without limitation, development
budgets prepared by or on behalf of Seller or any affiliate of Seller, and (b)
any documents, materials or information which are subject to attorney/client,
work product or similar privilege, which constitute attorney communications with
respect to the Property and/or Seller, or which are subject to a confidentiality
agreement;

 

(e)          all of the right, title and interest of the Seller as “Owner” in,
to and under that certain Construction Contract with The Robins & Morton, dated
June 15, 2012, as amended, including RFI’s to-date, change orders to-date and
comments and clarifications (which shall supersede what is listed on the Plans
and Specifications exhibit attached hereto, where applicable) (the “Construction
Contract”); provided, however, that Seller shall retain rights under the
Construction Contract to the extent necessary to prosecute the completion of the
Punch List Items (as defined in Section 9.2(a) and process the disbursement of
final payment and the release of retainage escrowed as described in Section
9.2(a); from the Effective Date through Closing, Seller will perform its
obligations under the Construction Contract; At Closing, after receipt of the
Final Certificate of Occupancy, holdback escrows shall be established to handle
completion of Punch List Items, such escrows to be as set forth in an escrow
holdback agreement mutually acceptable to Buyer and Seller and in accordance
with Section 9.2(a).

 

2

 

 

(f)          all of the right, title and interest of the Seller as “Owner” in,
to and under that certain AIA contract with Charlan Brock & Associates, Inc.
(the “Project Architect”), dated January 31, 2012, as amended (the “Architect
Contract”); from the Effective Date through Closing, Seller will perform its
obligations under the Architect Contract;

 

(g)          all of the right, title and interest of the Seller as “Owner” in,
to and under that certain Agreement for Professional Services with The Reaves
Firm, Inc., dated October 18, 2011, as amended (the “Civil Engineer Contract”)
from the Effective Date through Closing, Seller will perform its obligations
under the Civil Engineer Contract;

 

(h)          all of the right, title and interest of the Seller as “Owner” in,
to and under that certain Agreement for Professional Services with Dix.Lathrop
and Associates, Inc., dated March 29, 2012, as amended (the “Landscape Architect
Contract”); from the Effective Date through Closing, Seller will perform its
obligations under the Landscape Architect Contract; and

 

(i)          All of the right, title and interest of the Seller as “lessor” or
“landlord” in, to and under all leases and other agreements for the use,
occupancy or possession of all or any part of the Land or the Improvements,
including, without limitation, all the tenant leases, including, without
limitation, security, pet, cleaning and/or other tenant deposits held in
connection therewith, all as scheduled and identified on Exhibit F attached
hereto and incorporated herein by this reference (as amended and/or assigned,
collectively, the “Leases”).

 

Title to the Property shall be delivered to Buyer at Closing, and Buyer agrees
to accept title subject to the “Permitted Exceptions” (as defined in Section
3.2.1).

 

2.           PURCHASE PRICE. Buyer shall pay as the total purchase price for the
Property the amount of Forty-Three Million Seven Hundred Fifty Thousand and
NO/100 Dollars ($43,750,000.00) cash in United States Dollars (the “Purchase
Price”), which shall be payable as follows:

 

2.1           Earnest Money. Buyer is to deposit the Earnest Money as follows:
(a) Within two (2) business days after execution and delivery of this Agreement
by the parties, Buyer shall deposit the amount of One Hundred Fifty Thousand and
No/100 Dollars ($150,000.00) (the “Initial Deposit”) with Fidelity National
Title Group, 6060 Poplar Avenue, Suite LL-37, Memphis, Tennessee 38119 (“Escrow
Agent”); (b) if this Agreement has not been terminated prior to the expiration
of the Inspection Period, within two (2) business days following the expiration
of the Inspection Period, Buyer shall deposit the additional amount of Six
Hundred Thousand and No/100 Dollars ($600,000.00) (the “Final Deposit”) with
Escrow Agent, and (c) if Buyer elects to extend the Closing Date, the Buyer
shall deliver the “Extension Deposit” (as hereinafter defined) to Escrow Agent
as provided in Section 4.1 (the Initial Deposit, Final Deposit and Extension
Deposit, will all interest thereon as and when paid to Escrow Agent is
collectively “Earnest Money”). Escrow Agent shall pay the Earnest Money plus the
interest earned thereon (i) to Seller at and upon the Closing (and credit the
same toward the payment of the Purchase Price) or (ii) otherwise to the party
entitled to receive the Earnest Money in accordance with this Agreement.
However, unless and until the Closing occurs under this Agreement, the Earnest
Money shall be held and disbursed by Escrow Agent pursuant to this Agreement
which shall also serve as escrow instructions to Escrow Agent. Escrow Holder’s
acceptance of the instructions and agreement to act in accordance with the same
shall be evidenced by Escrow Agent’s execution of this Agreement in the space
provided at the end of this Agreement. The Earnest Money (and each and every
part thereof) shall be held in a federally insured interest bearing account in a
financial institution acceptable to Buyer under Buyer’s tax identification
number with any fees of the Escrow Holder to be split equally by Buyer and
Seller.

 

3

 

 

The Final Deposit portion of the Earnest Money may be in the form of a letter of
credit issued by Regions Bank or other institutional lender reasonably
acceptable to Seller, whereby such letter of credit shall be issued in the name
of the Escrow Agent and shall entitled the Escrow Agent to draw upon such letter
of credit (i) in the event the expiration date of such letter of credit is less
than thirty (30) days, (ii) in the event that the Seller delivers written notice
to the Escrow Agent certifying that the Buyer is in default under this
Agreement, which default has not been cured within the applicable cure period,
or (iii) at the Closing to be applied toward the payment of the Purchase Price.

 

The Earnest Money and any interest earned thereon shall be fully refundable to
Buyer through the Inspection Period, as defined herein. If, after the Inspection
Period, the Buyer elects to proceed with the transaction, all Earnest Money plus
any interest earned thereon shall become non-refundable but applicable to the
Purchase Price.

 

2.2           Cash at Closing. The balance of the Purchase Price (subject to
prorations and adjustments as provided in this Agreement, including a credit for
the Earnest Money paid to Seller at Closing, which includes any portion of the
Earnest Money deposited in the form of a letter of credit if drawn upon at
Closing), plus any other amounts required to be paid by Buyer at Closing, shall
be due at Closing in the form of cash, wire transfer or a cashier or certified
check payable to Seller.

 

2.3           Interest. Interest earned on the Earnest Money shall accrue to the
benefit of the Buyer except as provided in Section 2.1 above and in other
provisions of this Agreement where Seller shall be entitled to retain the
Earnest Money and all interest earned thereon. Both the Earnest Money and any
interest earned thereon shall apply to the Purchase Price at Closing.

 

3.           TITLE AND SURVEY.

 

3.1           Title Commitment. Within twenty (20) days after the Effective
Date, Seller shall deliver to Buyer a commitment for title insurance (the “Title
Commitment”) issued by Fidelity National Title Insurance Company (“Title
Company”), in the amount of the Purchase Price, with Buyer as the proposed
insured, to be accompanied by copies of all documents referred to in the Title
Commitment. Seller shall provide Buyer with copies of certain surveys
(collectively, the “Surveys”) as follows: (i) within five (5) days after the
Effective Date, Seller shall provide Buyer with a copy of Seller’s existing
survey of the Property; (ii) during construction of the Improvements, upon
completing the foundation(s) of the Improvements, Seller shall provide Buyer
with a copy of Seller’s foundation survey; and (iii) prior to Closing, Seller
shall provide Buyer with a current “as built” ALTA/ACSM survey for the completed
Property, to be prepared by The Reaves Firm (“As Built Survey”). The Title
Commitment, copies of the documents referred to in the Title Commitment and
Survey referred to in (i) above are collectively “Title Evidence”.

 

4

 

 

3.2          Title Review and Cure.

 

3.2.1           On or before the date that is the later of thirty-five (35) days
after the Effective Date or ten (10) days after receipt of the Title Evidence,
Buyer shall notify Seller of any objections to the title to the Property that
Buyer may have. Within five (5) business days following Seller’s receipt of such
notification (“Seller Response Date”), Seller shall advise Buyer in writing
(“Title Response”) as to which of those objections, if any, Seller agrees to use
commercially reasonable efforts to cure; provided, however, if Seller fails to
provide such notification, Seller shall be deemed to elect not to cure any such
objections to title. On or before a date which is five (5) days after the Seller
Response Date, Buyer shall either elect to accept the Property, subject to
Seller’s elections (or deemed elections), or elect to terminate this Agreement.
Failure to notify Seller of such objections or election within the time periods
referenced above shall be deemed an approval of any matter pertaining to title
to the Property disclosed by the Title Commitment or the Surveys.
Notwithstanding the foregoing, Seller shall provide the following “Agreed Cure
Items”: (i) documents to delete the preprinted exceptions for gap, party in
possession (other than the Leases), mechanics’ liens, matters of survey;
provided, that Seller’s obligation with respect to preprinted survey exceptions
shall be satisfied by providing the required Surveys without encroachments, (ii)
evidence of Seller’s good standing and authority, (iii) all liens of an
ascertainable amount affecting the Property (or provide for a holdback escrow
with respect to same) and all delinquent real estate taxes, with Seller having
the right to apply the Purchase Price or a portion thereof for such purpose,
other than any such liens or other matters created by, under or through Buyer;
and (iv) any exceptions or encumbrances to title which are created by, under or
through Seller after the Effective Date, except for exceptions or encumbrances
consented to, authorized or approved by Buyer in writing (or deemed approved by
Buyer in accordance with this Agreement). The term “Permitted Exceptions” shall
mean the specific exceptions to coverage specified in Schedule B, Section 2
(i.e., exceptions that are not part of the promulgated title insurance form) in
the Title Commitment that the Title Company has not agreed to insure over or
remove from the Title Commitment and that Seller is not required to remove as
provided above; real estate taxes not yet due and payable; installments of
assessments not yet due and payable; exceptions to coverage consented to,
authorized or approved by Buyer in writing (or deemed approved by Buyer in
accordance with this Agreement); and underground utility and drainage easements
(and any aboveground easement relating to the existing electrical facilities on
the Property as of the Effective Date) that do not adversely affect the use of
the Property for its current use or use as anticipated by this Agreement and are
not located under buildings. For the avoidance of doubt, Seller may grant
customary and necessary utility or drainage easements in connection with the
development of the Property without obtaining Buyer’s consent; provided, Seller
shall consult in good faith with Buyer regarding any such utility or drainage
easements prior to granting such easements.

 

5

 

 

3.2.2           If Title Company revises the Title Commitment after the
expiration of the Inspection Period to add or modify exceptions, including, but
not limited to any exceptions added or modified as a result of the Surveys
delivered to Buyer as set forth in Section 3.1 above, or if there are objections
Buyer has to the as-built survey to be provided by Seller to Buyer, Buyer shall
promptly notify Seller of any objections to such revisions and within five (5)
business days following Seller’s receipt of such notification, Seller shall
advise Buyer in writing whether Seller elects to cure any such objection (Seller
shall have no obligation to cure any objections Buyer may have to title to the
Property except as set forth in Section 3.2.1 above); provided, however, if
Seller fails to provide such notification, Seller shall be deemed to elect not
to cure any such objections to title, except as expressly required in Section
3.2.1 above. In addition to the foregoing, if Title Company revises the Title
Commitment after the expiration of the Inspection Period to add or modify
exceptions, including, but not limited to any exceptions added or modified as a
result of the Surveys delivered to Buyer as set forth in Section 3.1 above, or
to delete or modify the conditions to obtaining any endorsement requested by
Buyer during the Inspection Period, Buyer may terminate this Agreement and
receive a refund of the Earnest Money if such additions, modifications or
deletions (a) arise as a result of Seller’s actions after the expiration of the
Inspection Period and such additions, modifications or deletions are not
consistent with the Plans (as same may be changed, modified or supplemented in
accordance with the terms of this Agreement) and have a material adverse effect
on the development and/or business operations of the Property as contemplated by
this Agreement and (b) are not acceptable to Buyer, have not been consented to,
authorized or approved by Buyer or are not removed by the Closing Date.

 

3.3           Seller’s Title Deliveries at Closing. At or prior to the Closing,
Seller shall execute and deliver: (i) a Seller’s or Owner’s Affidavit (or
Affidavits) in the form as the Title Company shall reasonably or customarily
require, so that Title Company can delete or modify the standard printed
exceptions as to parties in possession, unrecorded liens, mechanic’s liens, and
similar matters; (ii) a gap indemnity (or indemnities), if required by the Title
Company in form and substance reasonably acceptable to Seller; (iii) the Agreed
Cure Items; and (iv) such other documents, instruments and agreements as are set
forth in this Agreement.

 

3.4           Title and Survey Costs. The cost of the Surveys shall be paid by
Seller. The premium for the Title Policy, (excluding the premium for any
endorsements requested by Buyer), and the cost of any search fees, title
commitment and copies of exceptions shall be paid by Seller. The Buyer shall pay
for endorsements requested by Buyer.

 

4.CLOSING.

 

4.1           Closing. The closing of the purchase and sale of the Property as
described in this Agreement (the “Closing”) shall take place at the office of
the Escrow Agent, or as otherwise mutually agreed, on the date that is the
earlier of (i) the Outside Completion Date (as hereinafter defined), or (ii)
thirty (30) days following the receipt by Seller of the final certificate of
occupancy for the Improvements (the “Closing Date”). This Agreement and such
other agreements or instruments as may be reasonably necessary to consummate the
transaction contemplated hereby shall be collectively referred to as the
“Closing Documents.” Buyer shall have the one-time right and option to extend
the Closing Date for twenty (20) days upon making an additional earnest money
deposit (the “Extension Deposit”) of Two Hundred Thousand and No/100 Dollars
($200,000.00), which Extension Deposit shall be non-refundable but applicable to
the Purchase Price.

 

4.2           Transactions at Closing. The following events shall occur on or
before the Closing Date:

 

6

 

 

(a)          Seller shall deliver or cause to be delivered to Buyer, through
escrow or directly to Buyer, the following documents duly executed and
acknowledged where appropriate:

 

(i)          a Special Warranty Deed conveying the Land and the Improvements;

 

(ii)         a Bill of Sale conveying the Improvements, Intangible and Tangible
Personal Property, free and clear of all liens other than the Permitted
Exceptions;

 

(iii)        an Assignment of Leases transferring and assigning the Leases, free
and clear of all liens other than the Permitted Exceptions;

 

(iv)        an Assignment of Service Agreements (other than the Rejected
Agreements), Equipment Leases, rights under Construction Contract, Civil
Engineer Contract, Architect Contract and the Warranties, Permits and the Trade
Name, free and clear of all liens other than the Permitted Exceptions;

 

(v)         a certificate and affidavit of non-foreign status;

 

(vi)        a seller’s affidavit (in form necessary for the issuance of Buyer’s
title Policy) to issue its owner’s basic title insurance policy without
exception for , party in possession (other than Leases), mechanics’ liens and
matters of survey (the “Title Affidavit”);

 

(vii)       a settlement statement with respect to the Closing duly executed by
Seller;

 

(viii)      the 1031 Documents, if applicable;

 

(ix)         evidence in form and substance reasonably satisfactory to the
Escrow Agent that Seller is in good standing and has the power and authority to
consummate the sale of the Property;

 

(x)          such other documents or instruments as are reasonably required by
Buyer or the Escrow Agent in order to consummate the transactions contemplated
by this Agreement, including, but not limited to, the Agreed Cure Items;

 

(xi)         any applicable state law disclosure or filings;

 

(xii)        a designation agreement designating the party responsible for any
Form 1099-S filings as may be required by the Internal Revenue Service’s
regulations;

 

7

 

 

(xiii)       all documents relating to the Property, including, but not limited
to, plans, surveys, warranties, leases, keys, combinations to locks, etc.,
excluding, however, any appraisals or other economic evaluations of, or
projections with respect to, all or any portion of the Property, including,
without limitation, development budgets prepared by or on behalf of Seller or
any affiliate of Seller, and any documents, materials or information which are
subject to attorney/client, work product or similar privilege, which constitute
attorney communications with respect to the Property and/or Seller, or which are
subject to a confidentiality agreement;

 

(xiv)      a bring down certificate stating that all of the representations and
warranties of Seller contained this Agreement are true, accurate and complete on
and as of the Closing Date;

 

(xv)       such affidavits, disclosures and reports, required of Seller by
applicable State and local law in connection with the conveyance of real
property;

 

(xvi)      a Foreign Investment in Real Property Tax Act affidavit executed by
Seller indicating Seller is a U.S. entity. If Seller fails to provide the
necessary affidavit(s) and/or other documentation of exemption on the Closing
Date, Buyer may proceed with withholding as provided by law; and

 

(xvii)     an updated, certified rent roll dated no earlier than five (5)
business days prior to the Closing.

 

(b)          Buyer shall deliver to Escrow Agent the following, if the same have
not been theretofore delivered by Buyer to Seller:

 

(i)          The Bill of Sale;



 

(ii)         The Assignment of Leases, under which Buyer assumes the obligations
thereunder to be performed after Closing;

 

(iii)        The Assignment of Service Agreements (other than Rejected
Agreements), Warranties, Equipment Leases, Permits and the Trade Name, and Buyer
shall assume the obligations under the Service Contracts and Equipment Leases
arising from and after the Closing Date but shall not assume obligations under
the Warranties, Permits and Trade Name, the Construction Contract, Civil
Engineer Contract or Landscape Contract, but shall accept assignment of such
contracts subject to the terms and conditions, including, without limitation,
notice requirements, set forth in such contracts;

 

(iv)        The cash to close in accordance with the provisions of Section 2.2;

 

(v)         A certified copy of all appropriate action authorizing the
execution, delivery and performance by Buyer of this Agreement and the other
Closing Documents;

 

(vi)        A settlement statement with respect to the Closing duly executed by
Buyer;

 



8

 

 

(vii)       The 1031 Documents, if applicable;

 

(viii)      Evidence in form and substance reasonably satisfactory to Seller
that Buyer has the power and authority to execute and enter into this Agreement
and to consummate the sale of the Property, and that any and all actions
required to authorize and approve the execution of and entry into this Agreement
by Buyer, the performance by Buyer of all of Buyer’s duties and obligations
under this Agreement, and the execution and delivery by Buyer of all Closing
Documents to be executed and delivered to Seller at Closing, have been
accomplished; and

 

(ix)         Such other Closing Documents as may be reasonably necessary to
consummate the transactions with Seller under this Agreement.

 

5.PRORATIONS; CLOSING ITEMS.

 

5.1           Closing Adjustments. The prorations and adjustments described in
this Section 5.1 (collectively the “Closing Adjustments”) shall be made between
Buyer and Seller at Closing.

 

(a)          All city, state and county ad valorem taxes and similar impositions
levied or imposed upon or assessed against the Property (the “Taxes”) for the
year in which Closing occurs shall be prorated as of midnight the day before the
Closing Date. In the event the Taxes are not determinable at the time of
Closing, the Taxes shall be prorated on (i) the latest available tax rate and
assessed valuation, and (ii) any supplemental assessment, if obtainable prior to
Closing (the “Estimated Taxes”). Seller shall pay all certified assessment liens
imposed on the Property at Closing. In the event any of the Taxes are delinquent
at the time of Closing, Seller shall pay same at Closing. If any taxes are
imposed because of a change in the use of the Property prior to Closing (e.g.,
farm use or rollback taxes), Seller shall be responsible for and shall pay at
Closing such taxes on the Property, if any, relating solely to the period prior
to Closing. If the Property has not been assessed on a completed basis but will
be assessed on a completed basis for the tax year in which the Closing occurs,
the parties shall complete the proration based on the most recent ascertainable
assessed values and tax rates, but shall adjust said proration at such time as
actual rates and valuation become available once the Property has been assessed
on a completed basis for the year of Closing and the overcompensated party shall
compensate the under compensated party within thirty (30) days thereafter. It is
the parties’ intent and agreement that, ultimately, each party shall be
responsible and liable for any Taxes (as well as assessments) which relate to
the period during which such party owned the Property; i.e., as between the
parties, Seller shall be responsible and liable for Taxes and assessments which
relate to any period prior to the Closing Date and Buyer shall be responsible
and liable for Taxes and assessments which relate to the period commencing on
the Closing Date and continuing thereafter, and each party’s obligations and
liabilities in this regard shall survive the Closing.

 

(b)          (i)          All operating expenses, utility charges and
reimbursement for utility charges accrued through 12:00 a.m. immediately prior
to the Closing Date for the Property (including, without limitation, telephone,
water, storm and sanitary sewer, electricity, gas, garbage and waste removal)
(to the extent not paid or payable by tenants under Leases) shall be prorated as
of midnight the day before the Closing Date, transfer fees required with respect
to any such utility shall be paid by or charged to Buyer, and Seller shall claim
from the applicable utility company any deposits held on account for Seller.

 

9

 

 

(ii)         Recoveries from the utility expense reimbursements payable by
tenants of the Property to the extent collected by Seller (or a third party
service provider) shall be prorated at Closing based upon, and shall relate back
to, the months in which the billed expenses were incurred. Buyer acknowledges
that utility charges are billed to the tenants of the Property in arrears, and
that any billings allocable to the period prior to the Closing Date shall be
paid to Seller when received.

 

(c)          All paid rents, together with any other sums paid by tenants under
the Leases, shall be prorated as of midnight the day before the Closing Date. In
the event that, at the time of Closing, there are any past due or delinquent
rents or other sums owing by any tenants of the Property (collectively, the
“Delinquent Rent”), Buyer shall remit to Seller its pro-rata share thereof, to
the extent, and only to the extent, that the aggregate rents received by Buyer
from each such tenant owing Delinquent Rent exceed the sum of (A) the aggregate
rents and other sums then due and payable by such tenant for periods from and
after the Closing Date, and (B) any reasonable and necessary amounts expended by
Buyer to collect such Delinquent Rent. Buyer shall use its good faith efforts to
collect any such amounts due to Seller from tenants in occupancy at the Real
Property under the Leases but Buyer shall have no obligation to file suit
against any of such tenants. Buyer shall have the exclusive right to collect any
sums due Seller from tenants in occupancy at the Real Property under the Leases,
and Seller may not disturb the possession of such tenants by bringing any action
to evict them or collect rent. Seller hereby retains the right to pursue any
tenant no longer in occupancy as of the Closing Date at the Real Property under
the Leases for any sums due Seller for periods attributable to Seller’s
ownership of the Real Property. In the event that, after Closing, Seller
receives any payments of rent or other sums due from tenants under Leases,
Seller shall promptly forward such payments to Buyer for Buyer’s disbursement in
accordance with this Section 51(c). The provisions of this Section 5.1(c) shall
survive the Closing for a period of three (3) months.

 

(d)          Buyer shall receive a credit against the Purchase Price in the
amount of all security, pet, cleaning and/or other tenant deposits paid by
tenants under Leases, and interest accrued thereon, contingently payable to such
tenants for whose account they are maintained, and Seller shall retain such
funds free and clear of any and all claims on the part of tenants under Leases.
After Closing, Buyer shall be responsible for maintaining as security, pet,
cleaning and/or other tenant deposits, as applicable, the aggregate amount so
credited to Buyer in accordance with the provisions of the Leases relevant
thereto.

 

(e)          Buyer shall receive a credit against the Purchase Price in the
amount of all prepaid rent under the Leases. Seller shall pay all sales taxes
due for income paid on or before Closing.

 

(f)          All amounts payable under any of the Service Agreements shall be
prorated as of midnight the day before the Closing Date, excluding, however, any
signing bonuses, incentive payments and/or other upfront money or fees received
by the Seller under any Service, the parties agreeing that any such fees shall
be deemed fully earned by, and property of, the Seller.

 

10

 

 

(g)          Seller is a party that certain Reimbursement Agreement with Forest
Hill Associates (“Forest Hill”), pursuant to which Forest Hill is required to
reimburse Seller for a share of the costs of the construction of a public road
along the eastern boundary of the Property running from Winchester Road to tie
in with the existing Crestwyn Hills Road that presently runs to Forest
Hill-Irene Road. Forest Hill’s reimbursement obligations are secured by a deed
of trust in favor of Seller. Seller shall retain the right to receive the
reimbursement payment from Forest Hill and retain all right, title, and interest
in and to the Reimbursement Agreement and deed of trust. Seller represents that
as of Closing, Seller has performed all of its obligations under the
Reimbursement Agreement.

 

(h)          All other continuing items of paid expense and collected income
regarding the operation and ownership of the Property shall be prorated as of
midnight the day before the Closing Date.

 

5.2           Closing Costs. Seller shall pay (i) the costs of the search fees,
Commitment and the premium for the basic owner’s title policy; (ii) the Surveys
to be provided by Seller and (iii) one-half (V2) of the escrow fee and expenses
charged by Escrow Agent. Buyer shall pay (i) all transfer tax and recording
costs incurred in connection with the Special Warranty Deed; (ii) all costs and
expenses incurred by Buyer for third party reports obtained by Buyer in
connection with its inspection of the Property, (iii) the cost of any updates of
the Survey obtained by Buyer, and (iv) one-half (Y2) of the escrow fee and
expenses charged by Escrow Agent. Seller shall pay its own attorneys’ fees, and
Buyer shall pay its own attorneys’ fees. All other costs and expenses of the
transaction contemplated hereby shall be borne by the party incurring the same.
The Commissions shall be paid in accordance with Section 12 hereof. The costs
described in this Section 5.2 shall be referred to herein as the “Closing
Costs.” The provisions of this Section 5.2 shall survive the termination of this
Agreement to the extent such Closing Costs are incurred.

 

6.INSPECTION PERIOD.

 

6.1           Access and Inspection; Delivery of Documents and Information by
Seller:, Examination by Buyer; Seller’s Consents. (a) (i) Between the Effective
Date and the Closing Date, Buyer and Buyer’s agents and designees shall have the
right, upon not less than forty-eight (48) hours prior notice (which,
notwithstanding the provisions of Section 14 hereof, may be given by telephone),
to enter upon the Real Property and perform, at the sole cost and expense of the
Buyer, such analysis, review, tests or inspections of the Real Property,
including construction of the Improvements, or any other investigations and
inspections as Buyer may reasonably require to assess the condition of the Real
Property and Improvements. Such notice shall describe the scope of the due
diligence which Buyer intends to conduct during Buyer’s entry onto the Real
Property. Seller shall have the right to have a representative present during
any visits to or inspections of the Real Property by Buyer or any of its agents
and designees. Buyer will conduct its due diligence in a manner which is not
disruptive to tenants, construction of the Improvement, or the normal operation
of the Property. Neither Buyer nor any of its agents and designees may contact
the property manager, leasing agent, the general contractor under the
Construction Contract, any on-site employees, any governmental authority, any
tenants at the Property or make any inquiries of such property manager, leasing
agent, general contractor, on-site employees, governmental authority, or tenants
which in any way relate to the Property or to Seller without Seller’s prior
written consent which shall not be unreasonably withheld or delayed. Buyer shall
not conduct any physically invasive due diligence, such as sampling of soils of
a Phase II, without Seller’s express written consent which shall not be
unreasonably withheld.

 

11

 

  

(ii)         Notwithstanding anything to the contrary set forth in this
Agreement, prior to the entry by Buyer or any of its agents, employees or
contractors onto the Property pursuant to this Section 6.1(a), Buyer shall
provide to Seller certificates of public/commercial liability and property
damage insurance with a minimum coverage of $1,000,000 (per occurrence and
aggregate), issued by an insurer maintaining no less than an A.M. Best’s Rating
of A-VIII and otherwise evidencing adequate coverage to insure against all
liability of Buyer and its agents, employees and contractors arising out of any
entry or inspections of the Property pursuant to the provisions hereof, naming
Seller, its managers, members and affiliates as additional insureds. Buyer
further agrees to defend, indemnify and hold harmless Seller, Seller’s managers,
officers, employees, partners, shareholders and members, as applicable, and the
Seller’s property manager from and against any and all losses, claims, causes of
action, reasonable attorneys fees and costs, damages, costs, injuries and
liabilities caused by, arising from or related to the entry onto the Property
and/or inspection and/or work at the Property by Buyer or any of its agents,
employees or contractors pursuant to this Section 6.1(a). Buyer shall not permit
any mechanic’s or materialmen’s liens or any other liens to attach to the
Property by reason of the performance of any work or the purchase of any
materials by Buyer or any other party in connection with any inspections
conducted by or for Buyer. If the transaction contemplated by this Agreement
does not close, Buyer shall, at Buyer’s expense, repair all damages to the
Property resulting from the entry onto the Property and/or inspection and/or
work at the Property by Buyer or any of its agents, employees or contractors
pursuant to this Section 6.1(a), except Buyer shall not indemnify Seller for any
pre-existing conditions discovered on the Property. Buyer agrees that any
information obtained by Buyer or its authorized agents in the conduct of its due
diligence will be treated as confidential pursuant to Section 13 below.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
the provisions of this Section 6.1(a) shall survive the Closing or, if the
purchase and sale is not consummated, any termination of this Agreement for a
period of thirty (30) days.

 

12

 

 

(b)          Within five (5) days after the Effective Date, Seller shall deliver
to Buyer, if not previously delivered, the following documents and information
with respect to the Property but only to the extent the documents and
information are in the custody or control of Seller, and excluding any
appraisals or other economic evaluations of, or projections with respect to, all
or any portion of the Property, including, without limitation, development
budgets prepared by or on behalf of Seller or any affiliate of Seller, any
documents related to the Seller’s development financing, and any documents,
materials or information which are subject to attorney/client, work product or
similar privilege, which constitute attorney communications with respect to the
Property and/or Seller, or which are subject to a confidentiality agreement: the
Plans and Specifications, any engineering and environmental reports prepared by
or on behalf of the Seller, any soil boring tests, any plans and specifications,
drawings, certificates of occupancy, title documentation and survey and other
documents in Seller’s possession (collectively, the “Due Diligence Materials”).
Buyer acknowledges that, the contract price and any pricing information shall be
redacted from the Construction Contract, the Architect Contract, the Civil
Engineer Contract, the Landscape Architect Contract and other Due Diligence
Materials delivered pursuant to this Section 6.1(b), and that un-redacted copies
of such contracts will be made available to Buyer immediately following the
expiration of the Inspection Period. Except as expressly set forth in this
Agreement, Seller has not made and does not make any warranty or representation
regarding the truth, accuracy or completeness of the Due Diligence Materials or
the source(s) thereof; provided, however, Seller represents that any such Due
Diligence Materials prepared by Seller were prepared in the ordinary course of
Seller’s business. Buyer further acknowledges that some if not all of the Due
Diligence Materials were prepared by third parties other than Seller. Seller
expressly disclaims any and all liability for representations or warranties,
express or implied, statements of fact and other matters contained in such
information, or for omissions from the Due Diligence Materials, or in any other
written or oral communications transmitted or made available to Buyer. Buyer
shall rely solely upon its own investigation with respect to the Property,
including, without limitation, the construction of the Improvements, the
Property’s physical, environmental or economic condition, compliance or lack of
compliance with any ordinance, order, permit or regulation or any other
attribute or matter relating thereto. Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of the Due Diligence
Materials and are providing the Due Diligence Materials solely as an
accommodation to Buyer.

 

(c)          Buyer shall have a period commencing on the Effective Date and
terminating at 5:00 p.m. central time forty-five (45) days thereafter (the
“Inspection Period”) within which to examine the Property and to conduct
environmental surveys and/or audits, mechanical and structural studies and
analyses, make surveys, and conduct all other investigations of the Property as
Buyer deems necessary to determine whether the Property is suitable and
satisfactory to Buyer, subject, however, to any limitations as may be imposed by
Sections 6.1(a)-(b) above. Between the Effective Date and the Closing Date,
subject, however, to any limitations as may be imposed by Sections 6.1(a)-(b)
above, Seller shall make available to Buyer, for inspection and copying, all
plans, studies, leases, books and records and other similar materials relevant
to the Buyer’s examinations, all at no cost to the Buyer. In the event that
Buyer shall, in its sole discretion, determine that the Property is not suitable
for Buyer’s purposes for any reason or no reason at all, then Buyer shall, prior
to expiration of the Inspection Period, terminate this Agreement by delivering
written notice of termination to Seller and Escrow Agent (the “Termination
Notice”). In the event that no Termination Notice is delivered to Seller prior
to expiration of the Inspection Period, then Purchaser shall be deemed to have
chosen to proceed to Closing in accordance with the terms of this Agreement, and
Buyer shall be deemed to have acknowledged that it has received or had access to
all Due Diligence Materials and conducted all inspections and tests of the
Property that it considers important, other than as set forth in this Agreement.
The Earnest Money shall be non-refundable and Buyer will have no further right
to terminate the Agreement under this Section 6.1(c); provided, however, the
Earnest Money shall be refunded to Buyer if Buyer otherwise has the right to
terminate this Agreement as otherwise expressly provided for in this Agreement,
and does in fact timely terminate this Agreement.

 

13

 

 

(d)          If this Agreement is terminated by Buyer pursuant to Section 6.1(c)
hereof, the Earnest Money shall be refunded to Buyer within two (2) Business
Days of Seller’s receipt of the Termination Notice of this Agreement, all rights
and obligations of the parties under this Agreement shall expire immediately
upon the termination of this Agreement (except as otherwise expressly provided
herein), and this Agreement shall become null and void upon the termination of
this Agreement (except as otherwise expressly provided herein). Seller
acknowledges that Buyer will expend time, money and other resources in
connection with the examination and investigation of the Property, and that,
notwithstanding the fact that this Agreement may terminate pursuant to this
Section 6.1, such time, money and other resources expended constitutes good,
valuable, sufficient and adequate consideration for Seller’s execution of and
entry into this Agreement. In the event that Closing does not occur under this
Agreement for any reason, then, notwithstanding any other provision of this
Agreement purporting to terminate all rights and obligations hereunder, all data
and material, including, without limitation, plans, specifications, surveys,
title commitments, engineering studies, test results, inspection reports,
contracts, agreements and Leases relating to the Property delivered by Seller to
Buyer shall be returned by Buyer to Seller. Until such delivery to Seller, the
Escrow Agent shall retain $5,000.00 of the Earnest Money and return the same to
Buyer upon receipt of the foregoing.

 

6.2           Return of Documents and Reports. As additional consideration for
the transaction contemplated herein, Buyer shall provide to Seller, immediately
following receipt of same by Buyer, copies of all third party reports,
investigations and studies, other than economic analyses, attorney client
privileged documents and other proprietary documents prepared by Buyer
(collectively, the “Reports” and, individually, a “Report”) prepared for Buyer
in connection with its due diligence review of the Property, including, without
limitation, any and all Reports involving structural or geological conditions,
environmental, hazardous waste or hazardous substances contamination of the
Property, if any, which Reports shall be addressed to both Seller and Buyer at
no cost to Seller, provided Buyer makes no representations or warranties as to
any of such Reports or documents. Purchaser’s obligation to deliver the Due
Diligence Materials and the Reports to Seller shall survive the termination of
this Agreement.

 

7.REPRESENTATIONS AND WARRANTIES.

 

7.1           Warranties, Representations and Covenants of Seller. Seller hereby
represents and warrants as of the Effective Date and as of Closing as follows:

 

(a)          Seller is a limited liability company, organized, existing and in
good standing under the laws the State of Delaware and has the requisite power
and authority to enter into and perform the terms of this Agreement and is
authorized to do business in Tennessee. This Agreement and all of the documents
to be delivered by Seller at the Closing have been and will be authorized and
properly executed and will constitute the valid and binding obligations of
Seller, enforceable in accordance with their terms.

 

(b)          The execution and delivery of this Agreement and the consummation
of the transaction contemplated hereby have been duly authorized by all
necessary parties, and no other proceedings on the part of Seller are necessary
in order to permit it to consummate the transaction contemplated hereby. This
Agreement has been duly executed and delivered by Seller and is a legal, valid
and binding obligation of Seller enforceable against Seller in accordance with
its terms.

 

14

 

 

(c)           Seller is not subject to any bankruptcy, reorganization,
insolvency or similar proceedings.

 

(d)           To the best of Seller’s knowledge, there are no legal actions,
suits or similar proceedings pending and served, or threatened in writing
against Seller or the Property which, if adversely determined, would adversely
affect Seller’s ability to consummate the transactions contemplated hereby.

 

(e)           To the best of Seller’s knowledge, Seller has received no written
notice of pending or threatened condemnation, zoning or other land use
regulation proceedings with respect to the Property or any part thereof.

 

(f)            Except for the Equipment Leases, all of the Personal Property is
owned by the Seller free and clear of liens and encumbrances and is included in
the sale contemplated by this Agreement. Except for the Equipment Leases, Seller
does not lease any personal property that, if owned by the Seller, would qualify
under the definition of Personal Property.

 

(g)           There are no Service Agreements with respect to the Property other
than as identified on Exhibit D, as same may be supplements by providing notice
to Buyer of the execution of a Service Agreement. As of the Closing Date, there
are no contracts, agreements or understandings with any party with respect to
services and supplies to the Property or which are not cancelable on or before
the Closing Date, unless otherwise agreed to by Buyer as part of the Service
Contracts to be assumed by Buyer. To Seller’s knowledge (x) the copies of the
Service Contracts existing on the Effective Date, if any, to be made available
by Seller to Buyer shall be complete and accurate copies thereof in all material
respects, and (y) the Seller is current and in good standing under the Service
Contracts and has performed all obligations required to be performed by Seller
under the Service Contracts on or before Closing.

 

(h)           Neither Seller nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents is,
nor will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities.

 



15

 

 



(i)Seller has no employees.

 

(j)          Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code of 1986, as amended. Seller’s sale of the Property
is not subject to any federal, state or local withholding obligation of Buyer
under the tax or other laws applicable to Seller or the Property.

 

(k)         At the Closing, no one will have any right to possession of the
Property except Buyer, tenants under residential Leases for the Property and any
third parties having rights under the Permitted Exceptions as set forth in the
instruments creating the Permitted Exceptions. Seller may pre-lease, accept
pre-leasing reservations and deposits, and enter into new Leases of up to
thirteen (13) months in the ordinary course of business consistent with
prevailing market practices and pricing from and after the Effective Date. To
Seller’s Knowledge, the rent roll to be provided pursuant to Section 4.2 hereof
will be true and correct, and shall set forth as to each Lease, the date of such
Lease, the name of the tenant under such Lease, and the unit covered thereby,
and the amount of the security deposit posted by the tenant under such Lease.
Seller shall provide to Buyer copies of leasing reports. At Closing, the Seller
shall update the Rent Roll to reflect changes made thereto after the Date of the
Agreement; provided, however, that Seller shall not enter into any new Leases or
modifications or terminations of existing Lease except to the extent expressly
permitted by this Agreement.

 

(l)          The Property is not a “plan asset” as defined in ERISA and the sale
of the Property by Seller is not a “prohibited transaction” under ERISA. No
collective bargaining agreements between Seller and any labor organization apply
to the operation and/or management of the Property and, to Seller’s knowledge,
no organizational efforts are being made with regard to the Property. No
pension, retirement, profit-sharing or similar plan or fund, ERISA-qualified or
otherwise, has been established by or on behalf of Seller with respect to the
operation and/or management or the Property and Seller has no liabilities for
pension or retirement payments with respect to the operation and/or management
of the Property.

 

(m)        To Seller’s knowledge, except as in the Due Diligence Materials or
any environmental report Buyer obtains as part of its due diligence, Seller has
received no written notice of any proceeding or inquiry pending before or by any
governmental authority with respect to the presence of any hazardous materials
on the Property or their migration from or to other property. As used herein,
the term “hazardous material” shall mean any hazardous, toxic, radioactive or
dangerous waste, substance or material defined as such in or for the purposes of
the Comprehensive Environmental Response Compensation and Liability Act of 1980
(“CERCLA”), The Resource Conservation Recovery Act (“RCRA”), the Superfund
Amendment Reauthorization Act (“SARA”), any so-called superfund or superlien law
or any other federal, state or local statute law, ordinance, code, rule,
regulation, order, decree, regulating, relating to or imposing liability or
standards of conduct concerning any hazardous, toxic or dangerous waste,
substance or material, as now or any time hereafter in effect, and any petroleum
product.

 

16

 

 

(n)           Seller has no knowledge of any violation by Seller or, without any
inquiry, by the entity which has held title to the Property during the five
years preceding the Closing Date of (a) the PATRIOT Act, Pub. L. No. 107-56, the
Bank Secrecy Act, 31 U.S.C. § 5311 et seq., the Money Laundering Control Act of
1986, and laws relating to the prevention and detection of money laundering in
18 U.S.C. §§ 1956 and 1957; (b) the Export Administration Act (50 U.S.C. §§
2401-2420), the International Emergency Economic Powers Act (50 U.S.C. § 1701,
et seq.), the Arms Export Control Act (22 U.S.C. §§ 2778-2994), the Trading With
The Enemy Act (50 U.S.C. app. §§ 1-44), and 13 U.S.C. Chapter 9; (c) the Foreign
Asset Control Regulations contained in 31 C.F.R., Subtitle B, Chapter V; and (d)
any other civil or criminal federal or state laws, regulations, or orders of
similar import. Seller is not an entity with whom Buyer is prohibited from
engaging in this transaction due to any United States government embargos,
sanctions, or terrorism or money laundering laws, including, without limitation,
due to Seller or any party that has ownership in or control over Seller (each, a
“Seller Party”) being (1) subject to United States government embargos or
sanctions, (2) in violation of terrorism or money laundering laws, or (3) listed
on a published United States government list (e.g., Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Assets
Control or other lists of similar import).

 

For purposes of this Agreement and any document delivered at Closing, whenever
the phrase “to Seller’s knowledge” or the “knowledge” of any Seller or words of
similar import are used, they shall be deemed to refer to facts within the
actual knowledge of any officers or members of RMD-Memphis, LLC, the manager of
Seller. No broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller.

 

7.2         Buyer’s Representations and Warranties. Buyer represents and
warrants to Seller (the following being hereinafter sometimes referred to as
“Buyer’s Warranties”) that:

 

(a)          Authority to Execute; Organization. This Agreement constitutes
valid and binding obligations of Buyer and is enforceable against Buyer in
accordance with its terms; the execution of this Agreement, delivery of money
and all required documents, Buyers performance of this Agreement and as of the
end of the Inspection Period, the transaction contemplated hereby have been duly
authorized by the requisite action on the part of the Buyer and Buyer’s
directors, partners or trustees; and if Buyer is a corporation, a partnership,
limited liability company, or a trust, Buyer is validly formed and duly
organized under the laws of the State of Delaware and is in good standing under
the laws of the state in which the Property is located. Buyer has the lawful
right, power and authority to enter into and deliver this Agreement and the
other closing documents required to be executed and delivered by Buyer and to
perform its obligations hereunder and thereunder.

 

(b)          No Encumbrance. Buyer shall neither encumber nor cause any liens to
be created against the Property in any way, nor record this Agreement or a
memorandum hereof, prior to the Closing Date, other than in connection with an
action for specific performance.

 

17

 

 

7.3         Survival of Representations and Warranties. The representations and
warranties set forth in this Section 7 are made as of the Effective Date and are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of six (6) months (the “Survival Period”). Each party shall have the right to
bring an action against the other on the breach of a representation or warranty
hereunder, but only on the following conditions: (a) the party bringing the
action for breach first learns of the breach after Closing and files such action
within the Survival Period, and (b) neither party shall have the right to bring
a cause of action for a breach of a representation or warranty unless the damage
to such party on account of such breach (individually or when combined with
damages from other breaches) equals or exceeds $10,000.00. Neither party shall
have any liability after Closing for the breach of a representation or warranty
hereunder of which the other party hereto had knowledge as of Closing.
Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Buyer or Seller might
otherwise have at law, equity, or by statute, whether based on contract or some
other claim, Buyer or Seller agrees that any liability of Seller or Buyer to the
other will be limited to $150,000.00. The provisions of this Section 7.3 shall
survive the Closing. Any breach of a representation or warranty that occurs
prior to Closing shall be governed by Section 10.

 

7.4         Buyer Accepts Property “As Is” Where Is, With All Facts Known and

 

Unknown.

 

Buyer acknowledges for Buyer and Buyer’s successors, heirs and assignees, that:
(i) the Inspection Period provides Buyer a reasonable opportunity to inspect and
investigate the Property, all Improvements thereon and all aspects relating
thereto, either independently or through agents and experts of Buyer’s choosing;
and (ii) Buyer is acquiring the Property based solely upon Buyer’s choosing and
Buyer’s own investigation and inspection thereof and the representations and
covenants set forth in this Agreement and the closing documents. Seller and
Buyer agree that the Property shall be sold and that Buyer shall accept
possession of the Property on the Closing Date “as is, where is, and with all
faults” with no right of set-off or reduction in the Purchase Price, and, except
as set forth in this Agreement or the closing documents, that such sale shall be
without representation or warranty of any kind, express or implied, including,
without limitation, warranty of income potential, operating expenses, uses,
merchantability or fitness for a particular purpose (but specifically excluding
the limited warranties regarding title made by operation of law in the Special
Warranty Deed), and Seller does hereby disclaim and renounce any such
representation or warranty.

 

Buyer specifically acknowledges that Buyer is not relying on any representations
or warranties of any kind whatsoever, express or implied, from Seller, or agents
or brokers as to any matters concerning the Property, except as set forth in
this Agreement or the closing documents, including without limitation: (1) the
condition or safety of the property or any Improvements thereon, including, but
not limited to, plumbing, sewer, heating and electrical systems, roofing, air
conditioning, foundations, soils and geology, including hazardous materials, lot
size, or suitability of the property or its Improvements for a particular
purpose; (2) whether the appliances, plumbing or utilities are in working order;
(3) the habitability or suitability for occupancy of any structure and the
quality of its construction; (4) the fitness of any personal property; or (5)
whether the Improvements are structurally sound, in good condition, or in
compliance with applicable city, county, state or federal statutes, codes or
ordinances. Buyer further acknowledges and agrees that Seller shall be under no
duty to make any affirmative disclosure regarding any matter that may be known
to Seller, its officers, directors, contractors, agents or employees, except as
specifically set forth herein and that it is relying solely upon its own
inspection of the Property and not upon any representations made to it by any
person whomsoever. Any reports, repairs or work required by Buyer are to be the
sole responsibility of Buyer, and Buyer agrees that there is no obligation on
the part of Seller to make any changes, alterations, or repair to the Property.
Buyer is solely responsible for obtaining any resale certificate, certificate of
occupancy or any other approval or permit necessary for transfer or occupancy of
the Property and for any repairs or alterations necessary to obtain same all at
Buyer’s sole cost and expense.

 

18

 



 

8.SELLER’S ADDITIONAL COVENANTS.

 

From the Effective Date through the Closing Date, Seller will not knowingly
encumber or otherwise transfer any of the Property or any interest therein,
except for Permitted Exceptions. Prior to the Closing Date, Seller agrees to
prosecute the construction of the Improvements and to maintain, repair, manage
and operate the Property in the ordinary course of business and consistent with
Seller’s customary practices for the construction and operation of multi-family
projects. Seller shall deliver to Buyer a copy of any Service Agreement entered
into after the Effective Date.

 

9.IMPROVEMENTS.

 

9.1         The following definitions used for purposes of this Agreement:

 

(a)          “Outside Completion Date”: March 31, 2014; provided, the Outside
Completion Date shall be extended by one (1) day for each day that any event of
Force Majeure delays the issuance of the Final Certificate of Occupancy, whereby
the Property has been completed in accordance with the Plans and Specifications.

 

(b)          “Final Inspection”: The final inspection for a portion of the
Property as described (and as defined) in this Agreement.

 

(c)          “Final Certificate of Occupancy”: The final certificate of
occupancy with respect to the entire Property issued by the governmental body
having jurisdiction over the Property in connection with the construction,
development, improvement, maintenance, use or operation thereof, which
certificate is final or which certificate has, as its only condition, the
completion of out-of-season landscaping, and any other governmental approval
required, if any, to allow Seller to occupy and use the Property for the purpose
for which the same is intended to be used. The parties acknowledge and agree
that, if such landscaping condition is not satisfied prior to the Closing,
Seller shall establish a holdback escrow from the Purchase Price for the cost to
complete such landscaping.

 



19

 

 

(d)          “Plans and Specifications”: All construction plans and
specifications created in contemplation of the Seller’s development of the
Property, including, without limitation, the construction and/or development of
the Improvements (collectively, “Plans and Specifications”), as referenced on
Exhibit E attached hereto, as same may be changed, modified or supplemented in
accordance with the terms of this Agreement. As used in the Agreement, the term
“Plans and Specifications” shall also mean and include (i) the plans (including
bid plans) and specifications for the Property, including, without limitation,
specifications for the Improvements, any drawings that have been prepared by the
Project Architect or other professionals before or during completion of
development and construction on the Property and which reflect or are intended
to reflect the Improvements, any architectural, structural, mechanical,
electrical, and landscaping plans and specifications, surveys, engineering as
well as the soil studies and reports, applicable flood plain maps and reports
relating to the Property; (ii) copies of any construction and development plans
and specifications used by Seller in connection with the construction and
development of the Property, civil engineering plans for the site grading and
drainage of the Property, as well as all change orders or other documents
arising out of, relating to or referencing modifications made to the same; and
(iii) all design drawings, plans, specifications and civil or other engineering
documents, if any, relating to any proposed detention pond(s) at the Property.

  

(e)          “Design Rights”: means all rights, titles and interests of Seller
in and to all plans, specifications, drawings, schedules, photographs,
renderings, graphics, models and other items produced by or otherwise resulting
from the performance of services with respect to the Property by the Project
Architect, Seller and/or any engineer, designer or other consultant engaged by
either Seller or the Project Architect in connection with the Property,
including, but not limited to, any and all common law, statutory, and other
intellectual property rights and interests of Seller therein or thereto.

 

(f)           “Force Majeure”: means occurrences beyond the reasonable control
of Seller or its agents, employees, contractors, subcontractors and consultants,
including, but not limited to, acts of God, expropriation or confiscation of
facilities by governmental authorities, compliance with any order or request of
any governmental authority, floods, strikes, labor or employment difficulties,
delays in transportation, inability of a party to obtain necessary materials or
equipment or permits due to existing or future laws, rules or regulations of
governmental authorities not in effect as of this Agreement, any governmental
moratorium on issuing any necessary governmental approvals, acts of threats of
terrorism, war, weather events which cause a delay in Seller’s construction of
the Property, or any other causes not within the reasonable control of Seller or
its agents, employees, contractors, subcontractors and consultants, but Force
Majeure shall not include purely financial matters.

 

20

 

 

9.2           (a)          It is anticipated that the Improvements will be
constructed and made available for Final Inspection on a building-by-building
basis upon substantial completion of each building, and the inspection process
set forth in this Section 9.2(a) shall be conducted on a building-by-building
basis as certificates of occupancy are obtained for each building. Prior to the
expiration of the Inspection Period, Seller shall provide Buyer an estimated
completion schedule for such buildings; provided, such schedule shall be a good
faith estimate for informational purposes only, and such schedule may be
modified or extended by Seller as the result of Change Orders, Change Requests,
Force Majeure or as Seller otherwise reasonably deems necessary or appropriate
to complete the Improvements in accordance with the Plans and Specifications,
the loan documents for Seller’s development financing, and applicable laws,
regulations or governmental requirements. Upon substantial completion of
construction of the Improvements, and set forth in a written notice from Seller
to Buyer, which notice shall include copies of certificates of occupancy for the
Improvements together with a certificate from the Project Architect certifying
that such Improvements have been built in substantial conformance with the Plans
and Specifications, Buyer shall have the right to inspect the Property and such
Improvements (a “Final Inspection”) (a) to confirm that such Improvements were
constructed in accordance with the Plans and Specifications and (b) to confirm
that the Improvements are in a Rent Ready Condition. Buyer shall conduct such
Final Inspection simultaneously with Seller’s “walk-through” inspections of such
portion of the Improvements, which Seller shall schedule with Buyer promptly
after the last to occur of the following: (i) an AIA Document G-704 Certificate
of Substantial Completion (or a certificate that is the functional equivalent of
an AIA Document G-704 is inapplicable for any reason) from the Project Architect
that states that such Improvements have been completed substantially in
accordance with the Plans and Specifications and that, to the best of such
architect’s knowledge and belief, all such Improvements are free from material
defect in design, construction, materials and workmanship and (ii) a certificate
of occupancy for such portion of the Improvements. During the Final Inspection,
Buyer’s and Seller’s representatives shall jointly prepare a list designating
items which, in the parties’ reasonable determination, are not in substantial
conformance with the Plans and Specifications, or which do not otherwise conform
to the requirements of this Agreement (each a “Punch List”). In the event that
there is a disagreement over inclusion or exclusion of any item on the Punch
List, the determination shall be made by the Project Architect and set forth in
a written notice certified by the Project Architect to Seller to Buyer. Subject
to the Rent Ready Condition requirement set forth this Agreement and a Seller
material default of its obligations hereunder, if Buyer does not object to the
condition of such Improvements during the Final Inspection, Buyer shall be
deemed to have accepted the “as-built” condition of such Improvements for the
purposes of this section. On or before a date which is ten (10) business days
prior to the Closing Date, the Seller shall deliver to Buyer the Certificates of
Occupancy having been issued for all of the Property together with an
Architect’s Certificate certified by the Project Architect that the Property has
been completed in accordance with the Plans and Specifications (collectively
“Delivery”). At Closing, the Final Certificate of Occupancy shall be issued and
all work and payments (except for final payment and release of retainage) under
the Construction Contract shall be complete except for punch list items which do
not affect the ability to lease all apartment units at the Property and the
Final Certificate of Occupancy is issued (“Punch List Items”), and an amount
equal to the final payment (which includes retainage and Punch List Items), and
which shall be sufficient to pay for the Punch List Items, shall be deposited in
a holdback escrow, and subject to a holdback escrow agreement mutually
acceptable to Buyer and Seller, for (i) correction of any defects and the
completion of the Punch List Items as necessary to bring such Improvements into
material compliance with the Plans and Specifications, (ii) disbursement of
final payment, and (iii) release of retainage. The Seller shall be responsible
to have the Punch List Items completed within ninety (90) days after Closing,
and shall be responsible for processing the applications for final payment and
retainage and releasing the final payment and retainage from escrow in
accordance with the terms and conditions of the holdback escrow agreement. If
the Final Certificate of Occupancy has not been obtained or if there are Punch
List Items which materially impair the ability to lease units in the Project,
then, notwithstanding anything herein to the contrary, Closing shall not occur
until those such Punch List items have been completed. Seller shall diligently
pursue such corrections after each Final Inspection, and Buyer shall be provided
the opportunity to review such corrections on subsequent “walkthroughs” of the
Property scheduled in connection with the substantial completion and Final
Inspection of the Property. In the event that there is a disagreement over the
completion of a Punch List Item in accordance with this Agreement, the
determination shall be made by the Project Architect and set forth in a written
notice by the Project Architect certified to Seller to Buyer. For purposes of
this Agreement, at Closing, the Seller shall deliver the Property with a final
certificate of occupancy, except to the extent that the only basis for issuing a
temporary certificate of occupancy versus a final certificate of occupancy is
due to the seasonal nature of the Closing Date, whereby it is not reasonably
practical for the Seller to complete installing the landscaping required to
obtain a final certificate of occupancy (“Landscaping”), then the Seller shall
be deemed to have satisfied the requirements for a final certificate of
occupancy if such temporary certificate of occupancy is issued at or before
Closing and the Seller shall escrow one hundred ten percent (110%) of the
reasonable estimate of the costs to complete such Landscaping as reasonably
determined by the parties (“Escrow Amount”). From and after Closing, the
contractor responsible for installation of Landscaping shall complete the
installation of such Landscaping, and the Buyer shall be entitled to be
reimbursed out of the escrow for the costs and expenses incurred by Buyer in
completing such work. Any unused portion of the Escrow Amount remaining after
completion of the Landscaping shall be disbursed to Seller. The provisions of
this paragraph shall survive Closing.

 

21

 

 

(b)          Seller has engaged Fogelman Properties (the “Management Company”)
to manage the Property (the “Management Agreement”). The Seller shall terminate
the Management Agreement effective no later than the sale of the Property to
Buyer.

 

(c)          The Seller covenants and agrees that from the Effective Date
through Closing (i) Seller shall operate and maintain any completed portion of
the Property consistent with prevailing market standards, and shall maintain the
Property consistent with prevailing market standards and shall maintain the
Property in the condition existing as of the date of each Final Inspection for
such portion of the Property, subject to reasonable wear and tear, condemnation,
casualty and any changes required by the Punch List; (ii) Seller shall comply
with and make all payments required to be made by Seller under all Leases,
Service Contracts, or the Permitted Exceptions; and (iii) Seller shall keep
Buyer reasonably advised of its actions from and after the Effective Date with
respect to any real estate tax challenges pending or filed during the term of
this Agreement with respect to the Property.

 

(d)          Commencing on the Effective Date, Seller shall provide Buyer and
its architect and agents access to the Improvements and the information
concerning the progress of construction that may be reasonably requested by
them. Buyer shall receive copies of all job meeting minutes and Change Orders
between Seller, the Project Architect and/or the contractor and such other
information and documentation as the Buyer may reasonably required in connection
with the construction and development of the Property. Seller shall provide to
Buyer contact information for the general contractor and Project Architect (and
all inquiries or inspection made by Buyer pursuant to this subsection (d) shall
be made via Seller or the designated contacts) and establish and implement
procedures for coordination and communication among Seller, Buyer and the
Project Architect.

 

All Design Rights of Seller produced by or otherwise resulting from the
performance of services with respect to the Property shall be and remain the
sole and exclusive property of Seller until Closing. Each contract with the
Project Architect, and each contract with any engineer, designer or other
consultant engaged by either Seller or the Project Architect in connection with
the designing of the Property, shall include a provision to the effect (or if
such provision is not included, Seller shall request the written consent of the
Project Architect or such other party) that all Design Rights of Seller produced
by or otherwise resulting from the performance of services with respect to the
Property by, as applicable, that Project Architect or such engineer, designer or
other consultant shall be assignable to Buyer at Closing; provided, however,
that obtaining consent to such request shall not be a condition of Closing, and
the failure to obtain such consent shall not constitute a default by Seller
hereunder.

 

22

 

 

Seller shall coordinate with the Project Architect, Buyer and others for the
technical inspection and testing to be provided by the Project Architect and
others. Seller and Buyer shall be provided with copies of the testing reports.

 

Seller shall keep at its principal office and shall provide to Buyer a complete
list of all subcontractors and material suppliers involved in or providing
services to the Property. Prior to Closing, Seller shall use commercially
reasonably efforts to deliver to Buyer full and complete releases of liens from
the general contractor and, to the extent required by the Title Company, each
subcontractor and supplier , confirming that full and final payment has been
made for all materials supplied and labor furnished in connection with the
Property. Additionally, prior to Closing, Seller shall deliver to Buyer a report
showing the amounts paid to the providers of all materials and services for the
Property which shall be grouped either by trade or by subcontractor. To the
extent that Seller cannot obtain any lien releases as of the Closing Date, a
portion of the Purchase Price equal to the actual cost of the work for which
Seller has not obtained lien releases shall be withheld and deposited into
escrow with the Escrow Agent and to have the Title Commitment insured over such
matter, which shall be subject to a holdback escrow agreement mutually
satisfactory to Seller and Buyer. Within ninety (90) days after the Closing
Date, Seller shall either (i) deliver full and complete releases of liens from
the general contractor and each subcontractor and supplier or other proof
reasonably satisfactory to Buyer in its sole discretion confirming that full and
final payment has been made for all materials supplied and labor furnished in
connection with the Property (provided that copies of cancelled checks shall be
sufficient proof of such payment to the extent approved by the Title Company to
insure the Buyer against any liens); or (ii) disburse moneys held in the escrow
holdback as necessary to cover payment for any work for which Seller has failed
to deliver full and complete lien releases or other proof of payment, such
disbursement to be conditioned upon receipt of a final lien waiver for the
applicable work. Upon Seller’s performance in accordance with either clause (i)
or (ii) of the immediately preceding sentence, the Escrow Holder shall release
the escrowed portion of the Purchase Price to Seller.

 

Seller shall (at Seller’s expense) secure and pay for necessary approvals,
permits, easements, assessments, and charges required for the construction, use,
or occupancy of the Property.

 

(e)          On the Closing Date, all vacant apartments will be in a “Rent Ready
Condition” “Rent Ready Condition” shall mean that all apartments are ready for
occupancy, have been constructed in accordance with the Plans and Specifications
fully equipped, painted and carpeted and to the extent such units have been
occupied and vacated five (5) days prior to the Closing Date such units shall
have been thoroughly repaired, cleaned and recently painted (within a reasonable
time prior to the Closing Date). If any apartment is not in a “Rent Ready
Condition” five (5) days prior to Closing, Seller agrees to provide Buyer with a
credit of $500.00, without waiving Seller’s other obligations under this
Agreement to cause the Property to be completed in accordance with the Plans and
Specifications on or before the Outside Completion Date.

 

23

 

 

(f)          Seller shall not materially change, modify or supplement the Plans
and Specifications or timing for completion of the Property, except pursuant to
a change order issued in accordance with the provisions of this section,
including Buyer’s approval thereof if required hereunder, which approval shall
not be unreasonably withheld (each a “Change Order” and, collectively, “Change
Orders”). Buyer shall be promptly notified and provided a copy of any request
for a Change Order received by Seller from the general contractor or otherwise
proposed by Seller (a “Change Request”). The parties acknowledge that a Change
Request will typically be received approximately fifteen (15) days prior to the
need to implement such Change Order. Such notification to Buyer shall be an
informational delivery only and shall not entitle Buyer any rights to approve
such Change Request unless expressly provided in this section and such receipt
alone by Buyer shall not be deemed approval of means, methods or deviations from
the Plans and Specifications unless approved in writing by Buyer in accordance
with the terms of this Agreement. Each Change Request submitted to Buyer shall
include reasonable detail regarding the effect that such Change Order would have
on the Property, including Seller’s estimate of the incremental increase in cost
or increase in time to complete construction. Upon delivery to Buyer of a Change
Request requiring Buyer’s approval pursuant to the terms of this section, Buyer
shall have five (5) business days to provide Seller with a written objection to
such Change Request (or a portion thereof) in which event Buyer and Seller shall
seek to mutually resolve any objections put forth by Buyer. In the event that
Buyer does not provide written objection thereto within such five (5) business
day period, the Change Request shall be deemed approved by Buyer and Seller may
proceed to implement the applicable Change Order. Notwithstanding the foregoing,
Seller shall not be obligated to obtain Buyer’s written approval of any Change
Request or Change Order prior to the expiration of the Inspection Period or,
following the expiration of the Inspection Period (but shall provide Purchaser
copies of all Change Requests or Change Orders to be made prior to the
expiration of the Inspection Period at least one (1) business day prior to the
last day of the Inspection Period), if such Change Request or Change Order (i)
would not result in a material change to the Plans; (ii) would not reasonably be
anticipated by Seller to increase the cost of maintaining or operating the
Property following its completion and occupancy; and (iii) would not adversely
affect the integrity of the Property or the functionality of the mechanical
system or equipment comprising the Property; and (iv) would be substantially
consistent with the overall design and theme of the Property as set forth in the
Plans and Class-A apartment industry standards. As used in this section, the
terms “material” or “materially” shall include any change to the Plans and
Specifications in which (i) the number of buildings or units within the Property
is changed; (ii) the aggregate number of bedrooms within the Property is
changed; (iii) the unit mix (i.e., studio, one-bedroom, two-bedroom, etc.)
within the Property is changed; or (iv) implementation of any such Change
Request or Change Order results in a change in the Costs of the Property by more
than $100,000.00. Notwithstanding the foregoing or anything herein to the
contrary, following the expiration of the Inspection Period, the Seller shall
not allow any changes in finishes from the Plans and Specifications or any
change in any product or material used in the construction of the Property from
the Plans and Specifications unless such changes are previously approved by
Buyer, such approval not to be unreasonably withheld. Buyer may initiate a
Change Order by delivering written notice to Seller including a reasonably
detailed explanation of the desired changes to the Plans and Specifications. The
Seller shall, within five (5) business days of such request, provide to Buyer in
a reasonable detail the Seller’s estimate of the incremental increase in costs
resulting from such Change Order, together with Seller’s estimate as to any
increase in time to completion of the Property resulting from such Change Order
(“Change Order Notice”). Buyer shall have five (5) business days from receipt of
the Change Order Notice from Seller to provide Seller with written notice of
whether or not it desires to continue to proceed with such Change Order and in
the event the Buyer does not provide such written notice to Seller within five
(5) days of the Change Order Notice, then the Buyer shall be deemed to have
elected not to proceed with such Change Order. Seller shall make Buyer’s desired
Change Order to the Plans and Specifications provided that (i) Buyer shall be
solely responsible for all costs resulting from such Change Order in excess of
the budgeted line item as set forth in the Construction Contract, plus an amount
equal to fifteen percent (15%) of such excess cost (“Costs”), which Costs Seller
represents is the amount payable to the General Contractor which shall be paid
up-front by Buyer, shall be non-refundable and shall be in addition to (i.e.,
not credited toward) the Purchase Price; (ii) such changes shall not cause the
Property to violate any applicable governmental rules or regulations; (iii) such
changes shall be permitted under the loan documents for Seller’s development
financing or shall have been approved by Seller’s lender; (iv) such changes
shall not, in Seller’s reasonable discretion, adversely affect the structural
integrity of the Property or the functionality of the mechanical systems and
equipment comprising the Property; (v) such changes shall not result in a
material delay to the scheduled course of construction of the Improvements (as
determined in Seller’s reasonable discretion) and (vi) such changes shall be
substantially consistent, in Seller’s reasonable discretion, with the overall
design and theme of the Property as set forth in the Plans and Specifications
and generally with Class A apartment industry standards. Notwithstanding the
foregoing or anything herein to the contrary, Seller shall not be obligated to
obtain Buyer’s written approval of any Change Request or Change Order which is
necessary to comply with or satisfy any building code requirements, governmental
inspections or other applicable laws, regulations or requirements.

 

24

 

 

(g)          During the term of this Agreement, Seller shall provide Buyer with
copies of any Service Agreements. Following the expiration of the Inspection
Period, prior to entering into any Service Agreement that cannot be terminated
on thirty (30) days notice or that requires payment of a termination penalty or
termination fee, Seller shall obtain the approval of Buyer, such approval not to
be unreasonably withheld, provided Seller shall provide Buyer copies of all
Service Agreements to be executed prior to the expiration of the Inspection
Period at least two (2) business days prior to the last day of the Inspection
Period. In such event, Seller shall deliver written notice to Buyer with a copy
of the proposed Service Agreement. Buyer shall have ten (10) days after receipt
of such notice to notify Seller in writing of whether Buyer approves such
Service Agreement. If Buyer fails to provide such notice within such ten (10)
day period, Buyer shall be deemed to have approved such Service Agreement. At
least forty (40) days prior to Closing, Seller shall provide Buyer a final list
of all Service Agreements. At least thirty (30) days prior to Closing, Buyer
will give Seller a list of those Service Agreements that Buyer will assume (the
“Assumed Agreements”); provided, the Assumed Contracts shall include any Service
Agreement that cannot be terminated by Seller on thirty (30) days notice or that
requires payment of a termination penalty or termination fee, if such Service
Agreement was previously approved (or deemed approved) by Buyer. Seller shall
terminate all Service Agreements that are not Assumed Agreements at Seller’s
sole cost and expense prior to Closing. Buyer will assume only those obligations
under the Assumed Agreements that are not in default as of the Closing Date.
Seller shall obtain any necessary consents to fully and freely assign the
Assumed Agreements to Buyer. After delivery of the final list of Service
Agreements to Buyer, Seller shall not enter into any new contracts with respect
to the Property, amend or waive in any material respect any terms of any
existing Service Agreement or terminate or accept the cancellation of any
Service Agreement.

 

25

 

 

(h)          In addition to other conditions to Closing as set forth herein, the
obligation of Buyer to consummate the transaction contemplated by this Agreement
shall be contingent upon the following: during the pendency of this Agreement
and except as otherwise contemplated as set forth in this Agreement with respect
to the Improvements, no material change shall have occurred with respect to the
Property that has not been (a) approved in writing by Buyer, or (b) deemed
approved by Buyer’s election to proceed under this Agreement upon the completion
of its Final Inspection for the respective portion of the Property
notwithstanding Buyer’s actual knowledge of such material change. For the
purposes of this section, a “material change” shall be a material adverse change
in the physical condition, environmental condition, entitlements, zoning,
permitted use, conditions for or of use, and/or compliance with applicable law
of the Property that occurs after the Effective Date or any change in such
Improvements which is not ordinary wear and tear, recognizing Seller’s
obligation to perform routine maintenance consistent with other first class
apartments. If any such material change occurs after Buyer’s Final Inspection of
the respective portion of the Property, Buyer shall have fifteen (15) days
following receipt of written notice from any source of any such material change
within which to approve or disapprove the same and make Buyer’s election under
Section 9.2 in connection therewith. In the event that Buyer is notified or
otherwise actually becomes aware of a material change after its Final Inspection
of the respective portion of the Property and less than fifteen (15) days prior
to the Closing Date, the Closing Date shall be extended to give Buyer the full
fifteen (15) day period to make its election. Seller will promptly notify Buyer
in writing of any material change affecting the Property that becomes actually
known to Seller prior to the Closing. Buyer’s inspection and/or investigation
rights pursuant to the terms of this Agreement include the right to test,
inspect for and investigate any material change of which Buyer is notified or
actually becomes aware, including, without limitation, changes in the
environmental condition of the Property, which shall include the right to test,
inspect, investigate, sample and/or monitor for such matters as compliance with
environmental laws, the accumulation and/or presence of radon, mold or other
hazardous materials in, on or about the Improvements, even if the same are not
first tested for or first discovered until after completion of the applicable
portion of the Improvements and the issuance of a temporary certificate of
occupancy therefor; and Seller acknowledges and agrees that any such discovery
shall qualify as a “material change” with respect to such Improvements for the
purposes of this section. Buyer’s additional inspection rights under this
section relating to material changes are subject to Buyer’s obligations and
covenants under this Agreement; provided, however, in no event shall the
obligations and covenants under this Agreement modify or amend Buyer’s
additional inspection rights with respect to a material change that did not
exist as of the Final Inspection for the respective portion of the Property.

 

26

 

 

(i)          In addition to all other conditions set forth herein, the
obligation of Seller, on the one hand, and Buyer, on the other hand, to
consummate the transactions contemplated by this Agreement shall be contingent
upon the following: (a) The other party’s representations and warranties
contained herein shall be true and correct in all material respects as of the
date of this Agreement and the Closing Date; (b) As of the Closing Date, the
other party shall have performed its obligations hereunder and all deliveries to
be made at Closing have been tendered or such have cured such default within two
(2) business days after written notice from the non-defaulting party to the
defaulting party if Buyer is the defaulting party and ten (10) days’ written
notice if Seller is the defaulting party; (c) There shall exist no actions,
suits, arbitrations, claims, attachments, proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, pending or threatened against the other party that would materially
and adversely affect the operations or value of the Property or the other
party’s ability to perform its obligations under this Agreement (except for any
mechanics’ liens which Seller shall have bonded or insured over and funded a
holdback escrow at Closing, and with respect to which Buyer and the Property
shall be held harmless in a manner reasonably satisfactory to Buyer); (d) There
shall exist no pending or threatened action, suit or proceeding with respect to
the other party before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transactions contemplated hereby, and
(e) the Seller shall complete construction of the Improvements in accordance
with this Agreement by the Outside Completion Date.

 

(j)          So long as a party is not in default hereunder, if any condition to
such party’s obligation to proceed with the Closing hereunder has not been
satisfied as of the Closing Date, such party may, in its sole discretion,
terminate this Agreement by delivering written notice to the other party on or
before the Closing Date, or elect to close, notwithstanding the failure to
satisfy such condition, in which event such party shall be deemed to have waived
any such condition. In the event such party elects to close, notwithstanding the
failure to satisfy such condition, there shall be no liability on the part of
any other party hereto for breaches of representations, warranties and/or
covenants of which the party electing to close had knowledge at the Closing.

 

The Seller shall complete construction of the Improvements substantially in
accordance with the Plans and Specifications and the issuance of the Final
Certificate of Occupancy on or before the Outside Completion Date, subject to
acts of Force Majeure.

 

10.DEFAULT REMEDIES.

 

10.1         In the event that either party fails to perform its obligations
hereunder (except as excused by the other’s default), the party claiming default
shall make written demand for performance. If Seller fails to comply with such
written demand within ten (10) days after receipt thereof, Buyer shall have the
option to waive such default and proceed to closing, sue for specific
performance, or to terminate this Agreement and receive a refund of the Earnest
Money and reimbursement of its actual out-of-pocket expenses incurred with
respect to unrelated third parties in connection with conducting its due
diligence efforts or otherwise with respect to this transaction in an amount not
to exceed $150,000.00 as its sole remedy. In the event Seller’s default consists
of a wrongful refusal to convey the Property to Buyer, Buyer may either
terminate this Agreement and receive a refund of the Earnest Money and
reimbursement of its actual out-of-pocket expenses incurred with respect to
unrelated third parties in connection with conducting its due diligence efforts
or otherwise in connection with this transaction in an amount not to exceed
$150,000.00 or seek specific performance of the Property from Seller as its sole
remedy. If Buyer fails to comply with such written demand within ten (10) days
after the receipt thereof, Seller shall have the option to waive such default
and proceed to Closing or to terminate this Agreement, and on such termination,
Seller shall be entitled to retain the Earnest Money as liquidated damages
arising from such default as its sole remedy. On termination of this Agreement
by either party as hereinabove set forth, the parties shall be discharged from
any further obligations and liabilities hereunder, except for those obligations
which expressly survive the termination of this Agreement.

 

27

 

 

11.DAMAGE OR DESTRUCTION OF THE PROPERTY; CONDEMNATION.

 

11.1         Risk of Loss. Risk of loss up to and including the Closing Date
shall be borne by Seller; provided, however, that Seller shall have no
obligation to rebuild the Property. In the event of any material damage to or
destruction of the Property or any portion thereof, Buyer may, at its option, by
notice to Seller given within thirty (30) days after Buyer is notified of such
damage or destruction (and if necessary the Closing Date shall be extended to
give Buyer the full 30 day period to make such election, which election shall be
deemed irrevocable): (i) terminate this Agreement and the Earnest Money (plus
interest earned thereon) shall be immediately returned to Buyer, (ii) if Seller
agrees to rebuild the Property, extend the date of Closing by up to three
hundred sixty-five (365) days to permit Seller to restore the Property to its
previous condition (provided that, if the Property is not fully restored and
repaired at the end of such three hundred sixty-five (365) day period, Buyer
shall have the options provided in (i) and (iii) at such time), or (iii) proceed
under this Agreement, receive any insurance proceeds due Seller as a result of
any such damage or destruction which have not been applied to the cost of
restoration and repair of the Property and Buyer shall assume responsibility for
all such repairs, and Buyer shall receive a credit at Closing for any deductible
or coinsured amount under said insurance policies. If Buyer elects to proceed
under provision (iii) above, Seller will cooperate with Buyer after the Closing
to assist Buyer in obtaining the insurance proceeds from Seller’s insurers. If
the Property is not materially damaged, then Buyer shall not have the right to
terminate this Agreement if Seller agrees, at its cost, to repair the damage
before the Closing and restore the Property to its previous condition or, if
repair and restoration cannot reasonably be completed before the Closing, Buyer
shall elect by written notice to Seller given at least ten (10) business days
prior to the scheduled date of Closing, either (i) to extend the date of Closing
by up to ninety (90) days to permit Seller to restore the Property to its
previous condition, or, if such repairs are not completed by Closing, the Buyer
shall have the remedies set forth in Section 11.1(i), or (iii) to receive an
assignment from Seller at the Closing of all insurance proceeds due Seller as a
result of any such damage or destruction which have not been applied to the cost
of restoration and repair of the Property and Buyer shall assume responsibility
for all such repairs, with Buyer receiving a credit at Closing in an amount
equal to any applicable deductible. “Material damage” and “materially damaged”
means damage reasonably exceeding $1,000,000.00 to repair or Seller does not
complete the repair of the damage prior to Closing.

 

28

 

 

11.2          Condemnation. Buyer may, at its option, by written notice to
Seller given within thirty (30) days after Buyer receives notice of any material
proceedings in eminent domain that are contemplated, threatened or instituted by
any body having the power of eminent domain (and if necessary the Closing Date
shall be extended to give Buyer the full 30 day period to make such election):
(i) terminate this Agreement and the Earnest Money (plus interest earned
thereon) shall be immediately returned to Buyer; or (ii) proceed under this
Agreement, in which event Seller shall, at the Closing, assign to Buyer its
entire right, title and interest in and to any condemnation award and, after the
end of the Inspection Period, Buyer shall have the right during the pendency of
this Agreement to participate in negotiations with the condemning authority with
respect to such matter. As used in this Section (i), the term “material
proceeding” shall mean any proceeding in eminent domain that (a) adversely
affects the orientation of any buildings comprising the Property, (b) adversely
affects the availability of parking for the Property, (c) adversely affects
legal access to the Property or (d) causes any portion of any building
comprising the Property to be considered a non-conforming use or a similar
designation that would prohibit the reconstruction of such building in
accordance with the Plans and Specifications following the damage or destruction
of such building. If any taking or exercise of eminent domain does not have a
material adverse effect as described in the immediately preceding sentence (e.g.
a minor widening of a public right-of-way or a public utilities easement), such
proceeding shall not entitle Buyer to terminate this Agreement and Buyer shall
proceed under this Agreement, in which event Seller shall, at the Closing,
assign to Buyer its entire right, title and interest in and to any condemnation
award and, after the end of the Inspection Period, Buyer shall have the right
during the pendency of this Agreement to participate in negotiations with the
condemning authority with respect to such matter.

 

12.COMMISSIONS.

 

Upon closing and transfer of title of the Property from Seller to Buyer, Buyer
agrees to pay, subject to the terms hereof, and in accordance with the terms and
conditions of a separate agreement between Buyer and CBRE of Memphis (“CBRE”), a
brokerage commission to CBRE as further set forth in such separate agreement,
and Seller agrees to pay, subject to the terms hereof, and in accordance with
the terms and conditions of a separate agreement between Seller and MN Capital
Strategies, LLC or assigns (“MN”) a brokerage commission or disposition fee of
0.8%. MN and CBRE are referred to collectively as the “Recognized Brokers”, and
the commissions due to CBRE and MN are referred to collectively as the
“Commissions”. Seller and Buyer represent and warrant to the other that, except
as set forth above with respect to Recognized Brokers, no real estate broker or
agent has been authorized to act on Seller’s or Buyer’s behalf and hereby
indemnify each other and hold each other harmless from any and all demands and
claims that now have or hereafter may be asserted against the other as to
brokerage fees, commissions or similar types of compensation with respect to the
Property from brokers engaged by Seller or Buyer and from all expenses and costs
in handling or defending such demands or claims. The terms and provisions of
this Section 12 shall survive the Closing or any termination of this Agreement.

 

29

 

 

13.CONFIDENTIAL INFORMATION.

 

Proprietary Information; Confidentiality. Buyer acknowledges that the Due
Diligence Materials are proprietary and confidential and will be delivered to
Buyer solely to assist Buyer in determining the feasibility of purchasing the
Property as required by law and in connection with financing the purchase. Buyer
shall not use the Due Diligence Materials or the Reports for any purpose other
than as set forth in the preceding sentence. B uyer shall not disclose the
contents to any person other than to those persons who are responsible for
determining the feasibility of Buyer’s acquisition of the Property and who have
agreed to preserve the confidentiality of such information as required hereby
(including, but not limited to, its officers, employees, investors, lenders or
as required by law (collectively, “Permitted Outside Parties”). At any time and
from time to time, within two business days after Seller’s request, Buyer shall
deliver to Seller a list of all parties to whom Buyer has provided any Reports,
Due Diligence Materials or any information taken from the Due Diligence
Materials or Reports. Buyer shall not divulge the contents of the Due Diligence
Materials, the Reports, and other information except in strict accordance with
the confidentiality standards set forth in this Section 13. In permitting Buyer
to review the Due Diligence Materials or any other information, Seller has not
waived any privilege or claim of confidentiality with respect thereto, and no
third party benefits or relationships of any kind, either express or implied,
have been offered, intended or created.

 

14.NOTICES.

 

Notices. All notices, requests, demands or other communications required or
permitted under this Agreement shall be in writing and sent by (a) regular mail,
certified mail, return receipt requested, in which case notice will be deemed
delivered on the date of deposit, postage prepaid in the U.S. mail, (b) a
nationally recognized overnight courier, in which case notice will be deemed
delivered one business day after deposit with such courier, or (c) facsimile
transmission, in which case notice will be deemed delivered upon electronic
verification that transmission to recipient was completed, provided that notices
sent by facsimile transmission on a day other than a business day, or before
9:00 a.m. or after 5:00 p.m. recipient’s time on a business day, shall be deemed
given on the first business day following the date of transmission or (d)
personal delivery, in which case notice will be deemed delivered the day of
personal delivery. The below addresses and facsimile numbers may be changed by
written notice to the other party; provided that no notice of a change of
address or facsimile number will be effective until actual receipt of such
written notice.

 

If to Seller: Miller Creek Residences, LLC   Attn: Robert B. Crumpton, III  
2204 Lakeshore Drive, Suite 135   Birmingham, AL 35209   Telephone: (205)
484-2841   Fax: (205) 484-2837  

Email: Robb@livdev.com

  

30

 

 

  And       Charles L. Thomas   421 East Fourth Street   Cincinnati, Ohio 45202
  Telephone: (513) 361-7831   Facsimile: (513) 361-7701   Email:
charlie.thomas@eaglerealtygroup.com     With a copy to: Justin D. Fingar, Esq.  
Donovan Fingar, LLC   813 Shades Creek Parkway, Suite 200   Birmingham, AL 35209
  Telephone: (205) 414-1228   Fax: (205) 414-1205   Email: jdf@donovanfingar.com
    If to Buyer: Trade Street Residential, Inc.   19950 W. Country Club Drive,
Suite 801   Aventura, FL 33108   Attention: Greg Baumann   Telephone: (786)
248-6050   Fax: (786) 248-3679   Email: gbaumann@trade-street.com     With a
copy to: Greenspoon Marder, P.A.   100 W. Cypress Creek Road, Suite 700   Fort
Lauderdale, FL 33309   Attn: Barry E. Somerstein, Esq.   Telephone: (954)
527-2405   Fax: (954) 333-4005   Email: barry.somerstein@gmlaw.com

 

15.MISCELLANEOUS.

 

15.1         1031 Exchange. Each party agrees to cooperate with the other in the
event either party elects to utilize an exchange to either purchase or sell the
Property being conveyed herein, with other real estate in a transaction or
transactions that will qualify as a like-kind exchange under Section 1031 of the
Internal Revenue Code of 1986, as amended, and to execute any additional
documents necessary to effect the exchange, including, without limitation, an
exchange agreement, an escrow agreement or a qualified intermediary agreement,
or related documents such as assignments or notices of assignment (collectively,
the “1031 Documents”). However, the party not initiating the exchange shall not
incur any additional costs, expenses or liabilities in excess of the costs or
liabilities that it would have incurred from a direct purchase/sale of the
Property, nor shall it be required to accept a deed to such exchange property so
that its name shall not appear in the chain of title with respect to such
exchange property. Furthermore, neither party will provide any warranties of the
tax treatment of the transaction to the other.

 

31

 

 

15.2         Time. Time is of the essence in the performance of each party’s
obligations hereunder.

 

15.3         Attorneys’ Fees. Should either party employ attorneys to enforce
any of the provisions hereof, the party losing in any final judgment agrees to
pay the prevailing party all reasonable costs, charges and expenses, including
attorneys’ fees, expended or incurred in connection therewith..

 

15.4         No Waiver. No waiver by any party of the performance or
satisfaction of any covenant or condition shall be valid unless in writing, nor
shall it be considered to be a waiver by such party of any other covenant or
condition hereunder.

 

15.5         Entire Agreement. This Agreement contains the entire agreement
between the parties regarding the Property and supersedes all prior agreements,
whether written or oral, between the parties regarding the same subject. This
Agreement may only be modified by subsequent written agreement signed by both
Buyer and Seller.

 

15.6         Further Assurances. Before or after Closing, Buyer or Seller shall
execute and deliver to the other party all such documents that such party may
reasonably require to effect, confirm or otherwise perfect the transfer of
property contemplated by this Agreement.

 

15.7         Successors. Subject to Section 15.8, this Agreement shall bind and
inure to the benefit of the parties hereto and to their respective successors
and assigns.

 

15.8         Assignment. Except for Permitted Assignment, Seller’s written
consent shall be required for any assignment of Buyer’s rights under this
Agreement, which consent shall not be unreasonably withheld. Any attempted
assignment, except with Seller’s prior written consent or for a Permitted
Assignment, shall be ineffective and shall constitute a default by Buyer.
Notwithstanding any assignment hereunder, Buyer shall remain liable for the
obligations under this Agreement. Buyer represents, warrants and certifies to
Seller that Buyer has not assigned, transferred or encumbered or agreed to
assign, transfer or encumber, directly or indirectly, all or any portion of its
rights or obligations under this Agreement to any other person. Buyer may assign
this Agreement without Seller’s consent to an affiliate of Buyer (“Permitted
Assignee”).

 

15.9         Governing Law. This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the state where the Property is located.

 

15.10         Possession; Risk of Loss. Seller shall deliver to Buyer possession
of the Property on the Closing Date, subject only to the Permitted Exceptions.
All risk of loss or damage with respect to the Property shall pass from Seller
to Buyer on the Closing Date.

 

32

 

 

15.11         Effective Date; Holidays. For the purposes of this Agreement,
“Effective Date” means the date this Agreement is executed by Buyer or Seller,
whichever is later as evidenced by the “Date of Execution” below the signature
blocks to this Agreement. The term “Business Day” shall mean a day other than a
Saturday, Sunday, federal holiday or other day on which commercial banks in
Birmingham, Alabama are authorized or required by law or executive order to
close If the last day upon which performance hereunder would otherwise be
required or permitted is not a Business Day, then the time for such performance
shall be extended to the next day that is a Business Day. The final day of any
period to be calculated hereunder shall be deemed to end at 5:00 o’clock p.m.
(Central Time).

 

16.NO RECORDING.

 

The provisions hereof shall not constitute a lien on the Property and this
Agreement shall not be placed or suffered to be placed by Buyer for recording
with the office of the recorder (or clerk, as appropriate) for the county in
which the Property is located.

 

17.COUNTERPARTS AND EFFECTIVENESS.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which shall constitute one and the same Agreement, and this
Agreement shall only be effective if a counterpart is signed by both Seller and
Buyer.

 

SIGNATURE PAGE TO FOLLOW.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

33

 

  

IN ‘WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date set forth in the preamble.

 

  SELLER:       MILLER CREEK RESIDENCES, LLC, a   Delaware limited liability
company       By: RMD-Memphis, LLC, an Alabama limited   liability co, its
Manager             By: /s/ Robert B. Crumpton III             Robert B.
Crumpton, III             Manager



            Date of Execution:  2/22/13



 

  BUYER:       TRADE STREET OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership             By: Trade Street OP GP, LLC, a Delaware limited
liability company, its General Partner             By: Trade Street Residential,
Inc., a       Maryland corporation, its Sole Member             By: /s/ Bert
Lopez             Name: Bert Lopez             Title: COO/CFO

 

34

 

 

EXHIBIT “A”

 

LEGAL DESCRIPTION OF REAL PROPERTY

 

BEING A SURVEY OF PART OF PARCEL “A” OF THE FOREST HILL ASSOCIATES PROPERTY AS
RECORDED IN BOOK 6245, PAGE 84, ALSO BEING PART OF THE PROPERTY SHOWN ON THE
OUTLINE PLAN FOR FOREST HILL HEIGHTS AMENDED AS RECORDED IN PLAT BOOK 252, PAGE
1 AT THE SHELBY COUNTY REGISTER’S OFFICE, LOCATED IN MEMPHIS, SHELBY COUNTY,
TENNESSEE AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE INTERSECTION OF THE WEST LINE OF FOREST HILL-IRENE ROAD
(114.00 FOOT WIDE PUBLIC RIGHT-OF-WAY) WITH THE SOUTH LINE OF WINCHESTER ROAD
(140.00 FOOT WIDE PUBLIC RIGHT-OF-WAY); THENCE N86°23’02”W ALONG THE SOUTH LINE
OF SAID WINCHESTER ROAD A DISTANCE OF 1192.90 FEET TO THE POINT OF BEGINNING;
THENCE ALONG A CURVE TO THE RIGHT HAVING A RADIUS OF 30.00 FEET, AN ARC LENGTH
OF 47.12 FEET (CHORD S41°23’02”E - 42.43 FEET) TO THE POINT OF TANGENCY, SAID
POINT LIES ON THE PROPOSED WEST RIGHT-OF-WAY LINE OF A 68.00 FOOT WIDE ROAD;
THENCE S03°36’58”W ALONG THE PROPOSED WEST LINE OF SAID ROAD A DISTANCE OF
428.41 FEET TO A POINT OF CURVATURE; THENCE CONTINUING ALONG THE PROPOSED WEST
LINE OF SAID ROAD ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 634.00 FEET, AN
ARC LENGTH OF 580.60 FEET (CHORD S22°37’09”E - 560.53 FEET) TO A POINT; THENCE
S41°08’45”W AND LEAVING THE PROPOSED WEST LINE OF SAID ROAD A DISTANCE OF 183.79
FEET TO A POINT; THENCE N86°23’02”W A DISTANCE OF 849.48 FEET TO A POINT ON THE
EAST LINE OF THE PROPERTY SHOWN ON THE FINAL PLAT FOR PHASE 4 - AREA “B” OF THE
WINDYKE PARK PLANNED DEVELOPMENT AND THE FINAL PLAT FOR THE WINDYKE PARK SOUTH
PLANNED DEVELOPMENT AS RECORDED IN PLAT BOOK 207, PAGE 22 AT SAID REGISTER’S
OFFICE; THENCE NO2°08’07”E ALONG THE EAST LINE OF THE PROPERTY SHOWN IN PLAT
BOOK 207, PAGE 22 AND ALONG THE EAST LINE OF THE PROPERTY SHOWN ON THE FINAL
PLAT FOR PHASE 2 - AREA “B” OF THE WINDYKE PARK PLANNED DEVELOPMENT AS RECORDED
IN PLAT BOOK 250, PAGE 17 A DISTANCE OF 1107.32 FEET TO A FOUND IRON PIN AT THE
NORTHWEST CORNER OF SAID PHASE 2 (PLAT BOOK 250, PAGE 17), SAID POINT LIES ON
THE SOUTH LINE OF SAID WINCHESTER ROAD; THENCE S86°23’02”E ALONG THE SOUTH LINE
OF SAID WINCHESTER ROAD A DISTANCE OF 712.27 FEET TO THE POINT OF BEGINNING AND
CONTAINING 871,200 SQUARE FEET, OR 20.000 ACRES.

 



35

 

  

EXHIBIT “B”

 

EQUIPMENT LEASES

 

Equipment Leases for Miller Creek - 2/19/2013 Property Name   Service   Vendor  
Start Date   Term                   Miller Creek   Electronic Key System   Key
Trak, Inc.   April-13   5 years                   Miller Creek   Property Alarm
System (including Apartment Units)   Protection1   TBD   7 years                
  Miller Creek   Leasing Trailer   ModSpace   November-12   5 months            
      Miller Creek                                   Miller Creek              
                    Miller Creek                                   Miller Creek
                                  Miller Creek                                  
Miller Creek                                   Miller Creek                    
              Miller Creek                

 

36

 

  

EXHIBIT “C”

 

PERSONAL PROPERTY

 

Property Inventory

 

Miller Creek at Germantown

 

Office Equipment Qty.   Item/Description   Year Purchased           2   L-Shaped
Desks   2012           2   Task Chair   2012           4   Guest Chair   2012  
        2   Lateral File   2012           1   Dining Table   2012           4  
Dining Chair   2012           2   Lamp   2012           1   Console Table   2012
          3   Art - Medium Size   2012           3   Mirror - Small   2012      
    6   Toshiba 10 Button LCD Speakerphone   2012           1   Toshiba Strata
CIX40 - Phone System   2012           1   Apple iPad   2012           1   Laptop
Computer – Manager   2012           1   Printer/Scanner/Copier - Bizhub C35 A4
MFP   2012           1   Keurig Coffee Machine   2012           1   Mini
Refrigerator   2012           1   Vacuum Cleaner   2012

 

37

 

 

EXHIBIT “D”

 

SERVICE AGREEMENTS

 

Service Contracts for Miller Creek - 2/19/2013 Property
Name   Service   Vendor   Start
Date   Cancel
Date   End
Date Miller Creek   Cable/Phone Exclusive Marketing Agreement   AT&T   10/05/12
  09/05/22   10/04/22                       Miller Creek   Cable/Phone
Installation & Services Agreement   Comcast   01/24/13   11/24/22   01/23/23    
                  Miller Creek   Printer/Copier Maintenance   Konica Minolta  
11/28/12   11/27/15   11/27/15                       Miller Creek   Emergency
Telephone Services Agreement   Kings III   Date of First Billing   30 days
notice   1 year                       Miller Creek   Telephone Service   AT&T  
11/20/12   11/18/13   11/19/13                       Miller Creek   Alarm
Services Agreement - Leasing Trailer   Protection1   12/13/12   10/13/13  
12/12/13                       Miller Creek   E-mail Advertising Campaign  
Apartment Guide   One Time Fee                               Miller Creek  
Advertising   Apartment Guide   02/01/13   30 days notice   04/30/13            
          Miller Creek   Advertising   Apartment Guide   01/07/13       01/31/13
                      Miller Creek   Property Website Hosting   Ellipse
Communications, Inc.   12/11/12   11/10/13   12/10/13                      
Miller Creek   Lead Management   Yardi Systems, Inc.   11/29/12   M2M   M2M    
                  Miller Creek   Helium Tank   HICO   12/01/12   M2M   M2M

  

38

 

  

EXHIBIT “E”

 

PLANS AND SPECIFICATIONS

 

1.          The Apartments at Miller Creek, Architectural Permit Documents dated
May 2, 2012, dated June 1, 2012, dated June 15, 2012, dated August 3, 2012,
dated August 21, 2012, dated August 29, 2012, dated September 7, 2012, dated
October 15, 2012, dated November 2, 2012, dated December 21, 2013 and dated
January 8, 2013;

 

2.          Miller Creek Apartments Civil Document Set, Permit Documents dated
April 2012, dated June 22, 2012, dated August 28, 2012, dated September 7, 2012
and dated November 4, 2012, dated November 8, 2012 and November 18, 2012;

 

3.          Miller Creek Landscape Plans dated April 25, 2012 and dated November
13, 2012;

 

4.          Miller Creek Hardscape Plans dated March 30, 2012; and

 

5.          Miller Creek Apartments, Germantown, Tennessee, Specifications, CBA
#3485.11.

 

39

 

 

EXHIBIT “F”

 

LEASES

 

No tenant leases have been executed as of the date hereof.

 

40

 

 

